AMENDED & RESTATED EMPLOYMENT AGREEMENT

This Amended & Restated Employment Agreement (“Agreement”) is entered into
effective as of December 31, 2008 (the “Effective Date”), by and between The
Shaw Group Inc., a Louisiana corporation (collectively with its affiliates and
subsidiaries hereinafter referred to as, the “Company”), and Dirk J. Wild
(“Employee”). The Company and Employee shall hereinafter be referred to
collectively as the “Parties”.

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated as of October 10, 2007 (the “Original Agreement”); and

WHEREAS, the Company and Employee desire to amend certain provisions of the
Original Agreement and to restate the Original Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

1. Employment. The Company hereby continues its employment of Employee, and
Employee hereby accepts continued employment by the Company, on the terms and
conditions set forth in this Agreement.

2. Term of Employment. Subject to the provisions for earlier termination
provided in Section 7 of this Agreement, the term of this Agreement (the “Term”)
shall be two years commencing on the Effective Date.

3. Employee’s Duties.

(a) During the Term, Employee shall serve as Senior Vice President,
Administration, of the Company, or such other similar position(s) as the Chief
Executive Officer or the Chief Operating Officer of the Company may determine
from time to time, with such duties and responsibilities as may from time to
time be assigned to him by the Board of Directors of the Company (the “Board”),
the Chief Executive Officer or the Chief Operating Officer of the Company,
provided that such duties are consistent with the customary duties of such
position(s).

(b) Employee agrees to devote Employee’s full attention and time during normal
business hours to the business and affairs of the Company and to use reasonable
best efforts to perform faithfully and efficiently Employee’s duties and
responsibilities. Employee shall not, either directly or indirectly, enter into
any business or employment with or for any Person (defined below) other than the
Company during the Term; provided, however, that Employee shall not be
prohibited from making financial investments in any other company or business or
from serving on the board of directors of any other company, subject in each
case to the provisions set forth in the Nonsolicitation and Noncompete Agreement
(defined below) and the Company’s Code of Conduct or similar guidelines. For the
purposes of this Agreement, the term “Person” shall mean any individual,
corporation, limited or general partnership, limited liability company, joint
venture, association, trust or other entity or organization, whether or not a
legal entity. Employee shall at all times observe and comply with all lawful
directions and instructions of the Board.

4. Compensation.

(a) Base Compensation. For services rendered by Employee under this Agreement,
the Company shall pay to Employee Employee’s current base salary as of the
Effective Date (“Base Compensation”) per annum, payable in accordance with the
Company’s customary pay periods and subject to tax and other customary
withholdings. Base Compensation will be subject to review by the Board on an
annual basis as of the close of each fiscal year of the Company and may be
increased as the Board may deem appropriate. In the event the Board deems it
appropriate to increase Employee’s annual base salary, said increased amount
shall thereafter be the Base Compensation for the purposes of this Agreement.
Employee’s Base Compensation, as increased from time to time, may not be
decreased unless agreed to by Employee in writing. Nothing contained herein
shall prevent the Board from paying additional compensation to Employee in the
form of bonuses or otherwise during the Term.

(b) Annual Bonus. During the Term, Employee will be eligible to participate in
the Company’s discretionary management incentive program as established by the
Board (as the same may be amended from time to time), with an annual performance
bonus range of 0% — 200% of Employee’s bonus target (the “Bonus Target”), which
Bonus Target shall initially be an amount equal to 50% of Employee’s Base
Compensation. The Bonus Target may be adjusted annually. Annual bonus payments
will be subject to customary withholdings.

(c) Long Term Incentive Awards. Employee will be eligible to participate in the
Company’s discretionary Long Term Incentive (as defined in Section 7(a)(i)
below)plan(s) during the course of employment with the Company, subject to the
terms and conditions of the applicable plan(s). All Long Term Incentive awards
that are to be settled by the delivery of shares are subject to shareholders’
approval of shares to be allocated to the Company’s Long Term Incentive plan and
granted under the strict purview of the Compensation Committee of the Board.

5. Additional Benefits. In addition to the compensation provided for in
Section 4, Employee shall be entitled to the following:

(a) Business Expenses. The Company shall, in accordance with any rules and
policies that it may establish from time to time for its executive officers,
reimburse Employee for business expenses reasonably incurred in the performance
of Employee’s duties. It is understood that Employee is authorized to incur
reasonable business expenses for promoting the business of the Company,
including reasonable expenditures for travel, lodging, meals and client or
business associate entertainment. Requests for reimbursement for such expenses
must be accompanied by appropriate documentation.

(b) Vacation. Employee shall be entitled to four weeks of vacation per year,
without any loss of compensation or benefits. Employee shall be entitled to
carry forward any unused vacation time. Upon termination of employment of
Employee for whatever reason, Employee shall be paid for any unused vacation
time based on Employee’s Base Compensation as in effect immediately prior to the
Date of Termination.

(c) General Benefits. Employee shall be entitled to participate in the various
Employee benefit plans or programs provided to the Employees of the Company in
general, including, without limitation, health (including ExecuCare), dental,
disability, 401k, accident and life insurance plans. Benefits are subject to the
eligibility requirements with respect to each of such benefit plans or programs.
Nothing in this Section 5(c) shall be deemed to prohibit the Company from making
any changes in any of the plans, programs or benefits described in this Section
5(c), provided the change similarly affects all executive officers of the
Company that are similarly situated.

6. Confidentiality; Nonsolicitation and Noncompete.

(a) Employee hereby acknowledges that the Company possesses certain Confidential
Information (defined below) that is peculiar to the businesses in which the
Company is or may be engaged. Employee hereby affirms that such Confidential
Information is the exclusive property of the Company and that the Company has
proprietary interests in such Confidential Information. For the purposes of this
Agreement, the term “Confidential Information” shall mean any and all
information of any nature and in any form that at the time or times concerned is
not generally known to Persons (other than the Company) that are engaged in
businesses similar to that conducted or contemplated by the Company (other than
by the act or acts of an employee not authorized by the Company to disclose such
information) which may include, without limitation, the Company’s existing and
contemplated products and services; the Company’s purchasing, accounting,
marketing and merchandising methods or practices; the Company’s development
data, theories of application and/or methodologies; the Company’s
customer/client contact and/or supplier information files; the Company’s
existing and contemplated policies and/or business strategies; any and all
samples and/or materials submitted to Employee by the Company; and any and all
directly and indirectly related records, documents, specifications, data and
other information with respect thereto. For the purposes of this Agreement,
“Confidential Information” shall not include (i) information, knowledge or data
that, through no fault of Employee, becomes publicly available or
(ii) information, knowledge or data acquired from, or published by, third
parties that have no direct or indirect confidentiality obligation to the
Company. Employee further acknowledges by signing this Agreement that the
Company has expended much time, cost and difficulty in developing and
maintaining the Company’s customers.

(b) Employee shall (i) use the Confidential Information solely for the purpose
of performing Employee’s duties on behalf of the Company and for no other
purpose whatsoever, (ii) not, directly or indirectly, at any time during or
after Employee’s employment by the Company, disclose Confidential Information to
any other Person (except to the Company’s officers in connection with Employee’s
duties on behalf of the Company) or use or otherwise exploit Confidential
Information to the detriment of the Company, and (iii) not lecture on or publish
articles with respect to Confidential Information without the prior written
consent of the General Counsel of the Company. In the event of a breach or
threatened breach of the provisions of this Section 6(b), the Company shall be
entitled, in addition to any other remedies available to the Company, to an
injunction restraining Employee from disclosing such Confidential Information.

(c) Upon termination of employment of Employee for whatever reason, Employee
shall surrender to the Company any and all documents, manuals, correspondence,
reports, records and similar items then or thereafter coming into the possession
of Employee that contain any Confidential Information; provided, however, that
the Company will provide Employee reasonable access to such Confidential
Information to the extent required by Employee in connection with the defense of
any cause of action, dispute, proceeding or investigation made or initiated
against Employee by any Person other than the Company related to the employment
of Employee by the Company or the performance by Employee of its duties in the
course of such employment.

(d) Employee agrees that, as part of the consideration for this Agreement and as
an integral part hereof, Employee has executed, delivered and agreed to be bound
by the Nonsolicitation and Noncompete Agreement attached hereto as Exhibit A, as
well as any subsequent addenda thereto executed by the Company and Employee.

7. Termination.

(a) This Agreement may be terminated prior to the expiration of the Term only
under the terms and conditions set forth below:

(i) Resignation (other than for Good Reason). Employee may resign, including by
reason of retirement, Employee’s position at any time by providing written
notice of resignation to the Company. In the event of such resignation (except
in the case of resignation for Good Reason (defined in Section 7(a)(iv) below)),
this Agreement shall terminate on the Date of Termination (defined in Section
7(c) below), and Employee shall not be entitled to further compensation pursuant
to this Agreement other than (A) the payment of any Base Compensation and other
General Benefits (e.g., vacation, unreimbursed business expenses, etc.) accrued
and unpaid as of the Date of Termination and (B) the retention any and all
option shares, restricted shares or units or other similar awards granted to
Employee by the Company under any long term incentive plan(s) duly adopted by
the Board (“Long Term Incentives”)of that have vested or become exercisable on
or before the Date of Termination in accordance with the plans governing such
Long Term Incentives (which Long Term Incentives remain subject to, and must
thereafter be exercised in accordance with, the plans governing such Long Term
Incentives).

(ii) Death. If Employee’s employment is terminated due to Employee’s death, the
Company shall pay to Employee’s surviving spouse or estate, subject to tax and
other customary withholdings, not later than 30 days after Employee’s death,
(A) any Base Compensation and General Benefits accrued and unpaid as of the date
of Employee’s death and (B) a lump sum amount, in cash, equal to to the cost for
Employee to obtain one year of paid group health and dental insurance benefits
covering Employee’s surviving spouse and minor children that are substantially
similar to those that Employee’s surviving spouse and minor children were
receiving immediately prior to Employee’s death. Notwithstanding any provision
to the contrary in the plan(s) governing such Long Term Incentives, Employee
shall also become immediately and totally vested in any and all Long Term
Incentives granted to Employee by the Company prior to the Date of Termination.
After all payments, benefits and vesting of Long Term Incentives specified under
this Section 7(a)(ii) have been paid or performed, this Agreement shall
terminate, and the Company shall have no obligations to Employee or Employee’s
legal representatives with respect to this Agreement. This provision shall not
be exclusive and shall be in addition to death benefits payable by the Company
or any insurer under any insurance plan or program covering Employee.

(iii) Discharge.

(A) The Company may terminate Employee’s employment for any reason at any time
upon written notice delivered to Employee.

(B) In the event that Employee’s employment is terminated by the Company for any
reason other than Employee’s Misconduct or Disability (both as defined below),
the following shall occur:

(I) the Company shall pay to Employee, subject to tax and other customary
withholdings, not later than 15 days after the Date of Termination, (x) a lump
sum amount equal to the product of (1) the sum of (a) Employee’s Base
Compensation as in effect immediately prior to the Date of Termination, plus
(b) Employee’s highest single bonus paid by the Company to Employee in the two
fiscal years prior to the Date of Termination, multiplied by (2) 2.0, and (y) a
lump sum amount, in cash, equal to the cost for Employee to obtain, for the
period commencing on the Date of Termination and ending on the date that is
18 months following the Date of Termination,dental, disability, accident and
life insurance, and group health insurance benefits (including ExecuCare)
(collectively, “Welfare Benefits”) covering Employee (and, as applicable,
Employee’s spouse and dependents) that are substantially similar to those that
Employee (and Employee’s dependents) were receiving immediately prior to the
Date of Termination; and

(II) notwithstanding any provision to the contrary in the plan(s) governing such
Long Term Incentives, Employee shall become immediately and totally vested in
any and all Long Term Incentives granted to Employee by Company prior to the
Date of Termination (which Long Term Incentives remain subject to, and must
thereafter be exercised in accordance with, any plans governing such Long Term
Incentives).

(C) Notwithstanding anything to the contrary in this Agreement, in the event
that Employee is terminated because of Misconduct, the Company shall have no
obligations pursuant to this Agreement after the Date of Termination other than
the payment of any Base Compensation and General Benefits accrued and unpaid
through the Date of Termination. For the purposes of this Agreement, the term
“Misconduct” shall mean:

(I) (x) any willful breach or habitual neglect of duty by Employee or
(y) Employee’s material and continued failure to substantially perform
Employee’s duties with the Company (other than any such failure resulting from
Employee’s incapacity due to a Disability or any such actual or anticipated
failure after the issuance of a Notice of Termination by Employee for Good
Reason) (1) in a professional manner and (2) in a manner that is reasonably
expected as appropriate for the position, in the case of either (x) or (y),
which breach, neglect or failure is not cured by Employee within 30 days from
receipt by Employee of written notice from the Company that specifies the
alleged breach, neglect or failure;

(2) the misappropriation or attempted misappropriation by Employee of a material
business opportunity of the Company, including an attempt to secure any personal
profit in connection with entering into any transaction on behalf of the
Company;

(3) the intentional misappropriation or attempted misappropriation by Employee
of any of the Company’s funds or property;

(4) the violation by Employee of the Company’s Code of Corporate Conduct or
Fraud Policy; or

(5) (x) the commission by Employee of a felony offense or a misdemeanor offense
involving violent or dishonest behavior or (B) Employee engaging in any other
conduct involving fraud or dishonesty.

(D) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for 120 consecutive calendar
days as a result of Employee’s incapacity due to a Disability, Employee’s
employment may be terminated by the Company. For the purposes of this Agreement,
a “Disability” shall exist if:

(1) Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be
reasonably expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or

(2) Employee is, by reason of any medically determinable physical or mental
impairment that can be reasonably expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall
not be entitled to further compensation pursuant to this Agreement, except that
(x) the Company shall (1) not later than 15 days after the Date of Termination,
pay to Employee any Base Compensation and General Benefits accrued and unpaid as
of the Date of Termination, (2) for the 12 month period beginning with the Date
of Termination, pay to monthly the amount by which Employee’s monthly Base
Compensation as in effect immediately prior to the Date of Termination exceeds
the monthly benefit received by Employee pursuant to any disability insurance
covering Employee, and (3) not later than 15 days after the Date of Termination,
pay to Employee a lump amount, in cash, equal to the cost for Employee to
obtain, for the period commencing on the Date of Termination and ending on the
date that is 18 months following the Date of Termination paid group health and
dental insurance benefits covering Employee and Employee’s dependents that are
substantially similar to those that Employee (and Employee’s spouse and
dependents) were receiving immediately prior to the Date of Termination, and
(y) notwithstanding any provision to the contrary in the plan(s) governing such
Long Term Incentives, Employee become immediately and totally vested in any and
all Long Term Incentives granted to Employee by Company prior to the Date of
Termination (which Long Term Incentives remain subject to, and must thereafter
be exercised in accordance with, any plans governing such Long Term Incentives).

(iv) Resignation for Good Reason. Employee shall be entitled to terminate
Employee’s employment for Good Reason (as defined herein). If Employee
terminates employment for Good Reason, Employee shall be entitled to the
compensation and benefits provided in Section 7(a)(iii)(B). For the purposes of
this Agreement, the term “Good Reason” shall mean the occurrence of any of the
following circumstances without Employee’s express written consent

(A) any material diminution of Employee’s duties or responsibilities (other than
in connection with the termination of Employee for Misconduct or Disability in
accordance with the terms of this Agreement);

(B) any material diminution of Employee’s Base;

(C) the relocation of Employee’s principal office outside Baton Rouge,
Louisiana; or

(D) any other material breach by the Company of its obligations under this
Agreement;

provided, however, Employee shall provide written notice (a “Good Reason
Notice”) to the Company of the initial existence of the condition causing the
change in terms or status no more than 90 days after the change in terms or
status occurs, and the Company shall have 30 days from receipt of the Good
Reason Notice to resolve the issue causing the change in terms or status. If the
Company resolves such issue, then Employee’s employment shall not be subject to
the Good Reason provisions of this Agreement as to such issue.

(v) Resignation for Corporate Change. Employee shall be entitled to terminate
Employee’s employment for a Corporate Change (as defined herein), if Employee is
not retained in Employee’s current (or a comparable) position, but only if
Employee gives notice of Employee’s intent to terminate employment within
90 days following the effective date of such Corporate Change. If Employee
terminates employment for a Corporate Change, Employee shall be entitled to the
compensation and benefits provided in Section 7(a)(iii)(B). For the purposes of
this Agreement, the term “Corporate Change” shall occur means a “change in
ownership,” a “change in effective control,” or a “change in the ownership of
substantial assets” of the Company:

(A) A “change in ownership” of the Company occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% percent of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in ownership of the Company (or to cause a change in the effective
control of the Company (within the meaning of Section 7(v)(B)).

(B) Notwithstanding that the Company has not undergone a change in ownership
under Section 7(v)(A), a “change in effective control” of the Company occurs on
the date that a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this Section 7(v)(B), the term “Company” refers solely to the
relevant corporation identified in the opening paragraph of this Agreement, for
which no other corporation is a majority shareholder.

(C) A “change in the ownership of substantial assets” of the Company occurs on
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 75% percent of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions. For this purpose, “gross fair market
value” means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

(b) Notice of Termination. Any purported termination of Employee’s employment by
the Company under Section 7(a)(iii), or by Employee under Section 7(a)(i),
(iv) or (v), shall be communicated by written Notice of Termination (defined
below) to the other Party in accordance with Section 10. For the purposes of
this Agreement, the term “Notice of Termination” shall mean a notice that (i) in
the case of termination by the Company, shall set forth in reasonable detail the
reason for such termination of Employee’s employment and the Date of
Termination, or (ii) in the case of resignation by Employee, shall specify in
reasonable detail the basis for such resignation and the Date of Termination. A
Notice of Termination validly given by Employee pursuant to Section 7(a)(iv)
shall be effective even if given after the receipt by Employee of notice that
the Board has set a meeting to consider terminating Employee for Misconduct. A
Notice of Termination given by Employee pursuant to Section 7(a)(iv) shall be
considered effective only after 30 days have elapsed since Employee delivered
the applicable Good Reason Notice and the Company has failed to resolve the
issue causing the change in terms or status during such 30 day period. Any
purported termination for which a Notice of Termination is required that does
not materially comply with this Section 7(b) shall not be effective.

(c) Date of Termination, Etc. The “Date of Termination” shall mean the date
specified in the Notice of Termination, provided that the Date of Termination
shall be at least 15 calendar days, but not more than 45 calendar days,
following the date the Notice of Termination is given. Notwithstanding anything
herein to the contrary, if a Notice of Termination is given pursuant to
Section 7(a)(v), then the Date of Termination may not be later than
February 28th of the year following the year in which the Change of Control
occurs. In the event that Employee is terminated for Misconduct, the Company may
refuse to allow Employee access to the Company’s offices (other than to allow
Employee to collect Employee’s personal belongings under the Company’s
supervision) prior to the Date of Termination.

(d) Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 7 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Employee as a result of employment by another
employer, except as otherwise expressly set forth herein and except that any
severance amounts payable to Employee pursuant to the Company’s severance plan
or policy for employees in general shall reduce the amount otherwise payable
pursuant to Section 7(a)(iii)(B).

(e) Excess Parachute Payments. Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit received or to be received
by Employee hereunder in connection with the termination of Employee’s
employment would, as determined by tax counsel selected by the Company,
constitute an “Excess Parachute Payment” (as defined in Section 280G of the
Internal Revenue Code), the Company shall fully “gross up” such payment so that
Employee is in the same “net” after tax position he would have been if such
payment and gross up payments had not constituted Excess Parachute Payments. No
payment of a gross up shall occur until the first business day occurring after
the date that is six months after the Date of Termination. Payment of the gross
up will be made no later than the end of Employee’s taxable year next following
Employee’s taxable year in which Employee remits the related taxes.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company and for which Employee may
qualify, nor shall anything herein limit or otherwise adversely affect such
rights as Employee may have under any Long Term Incentives granted by the
Company.

9. Assignability. The obligations of Employee hereunder are personal and may not
be assigned or delegated by Employee or transferred in any manner whatsoever,
nor are such obligations subject to involuntary alienation, assignment or
transfer. The Company shall have the right to assign this Agreement and to
delegate all rights, duties and obligations hereunder, either in whole or in
part, to any parent, affiliate, successor or subsidiary of the Company, so long
as the obligations of the Company under this Agreement remain the obligations of
the Company.

10. Notice. For the purposes of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by Federal Express or similar
courier addressed (a) to the Company, at its principal office address, directed
to the attention of the Board with a copy to the Corporate Secretary of the
Company, and (b) to Employee, at Employee’s residence address on the records of
the Company, or to such other address as either Party may have furnished to the
other in writing in accordance herewith except that notice of change of address
shall be effective only upon receipt.

11. Severability. In the event that one or more of the provisions set forth in
this Agreement shall for any reason be held to be invalid, illegal, overly broad
or unenforceable, the same shall not affect the validity or enforceability of
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal, overly broad or unenforceable provisions had never
been contained therein; provided, however, that no provision shall be severed if
it is clearly apparent under the circumstances that the Parties would not have
entered into the Agreement without such provision.

12. Successors; Binding Agreement.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or the assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall constitute Good Reason under Section 7(a)(iv);
provided that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used herein, the term “Company” shall include any successor to all or
substantially all of its business and/or assets as aforesaid that executes and
delivers the Agreement provided for in this Section 12 or that otherwise becomes
bound by all terms and provisions of this Agreement by operation of law.

(b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

13. Miscellaneous.

(a) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Employee and an authorized officer of the Company.

(b) No waiver by either Party at any time of any breach by the other Party of,
or in compliance with, any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

(c) Together with the Nonsolicitation and Noncompete Agreement, this Agreement
is an integration of the Parties’ agreement; no agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either Party, except those which are set forth expressly in
this Agreement.

(d) THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA.

(e) Notwithstanding anything herein to the contrary, this Agreement is intended
to comply with Internal Revenue Code Section 409A and the regulations and other
guidance of general applicability thereunder and shall at all times be
interpreted in accordance with such intent such that amounts credited under this
Agreement shall not be taxable until such amounts are distributed in accordance
with the terms of this Agreement. In the event that Employee is a “specified
employee” at the Date of Termination, any amounts that are considered
nonqualified deferred compensation for purposes of Internal Revenue Code
Section 409A and that are distributable because of a separation from service
shall be delayed until the first business day occuring after the date that is
six months after the Date of Termination. Any provision of this Agreement to the
contrary is without effect.

(f) Reimbursements provided for under this Agreement shall be provided in
accordance with policies of the Company established from time to time.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Arbitration.

(a) Employee and the Company agree that any dispute regarding the covenants
herein and/or the validity of this Agreement and its addenda, if any, shall be
resolved through arbitration. Employee and the Company hereby expressly
acknowledge that Employee’s position in the Company and the Company’s business
have a substantial impact on interstate commerce and that Employee’s development
and involvement with the Company and the Company’s business have a national and
international territorial scope commercially. Any arbitration-related matter or
arbitration proceeding of a dispute regarding the covenants herein and/or the
validity of this Agreement and its addenda shall be governed, heard, and decided
under the provisions and the authority of the Federal Arbitration Act, 9
U.S.C.A. §1, et seq., and shall be submitted for arbitration to the office of
the American Arbitration Association (“AAA”) in New Orleans, Louisiana, on
demand of either Party.

(b) Such arbitration proceedings shall be conducted in New Orleans, Louisiana,
and shall be conducted in accordance with the then-current Employment
Arbitration Rules and Mediation Procedures of the AAA. Each Party shall have the
right to be represented by counsel or other designated representatives. The
Parties shall negotiate in good faith to appoint a mutually acceptable
arbitrator; provided, however, that, in the event that the Parties are unable to
agree upon an arbitrator within 30 days after the commencement of the
arbitration proceedings, the AAA shall appoint the arbitrator. The arbitrator
shall have the right to award or include in his or her award any relief that he
or she deems proper under the circumstances, including, without limitation, all
types of relief that could be awarded by a court of law, such as money damages
(with interest on unpaid amounts from the date due), specific performance and
injunctive relief. The arbitrator shall issue a written opinion explaining the
reasons for his or her decision and award. The award and decision of the
arbitrator shall be conclusive and binding upon both Parties, and judgment upon
the award may be entered in any court of competent jurisdiction. The Parties
acknowledge and agree that any arbitration award may be enforced against either
or both of them in a court of competent jurisdiction, and each waives any right
to contest the validity or enforceability of such award. The Parties further
agree to be bound by the provisions of any statute of limitations that would be
otherwise applicable to the controversy, dispute, or claim that is the subject
of any arbitration proceeding initiated hereunder. Without limiting the
foregoing, the Parties shall be entitled in any such arbitration proceeding to
the entry of an order by a court of competent jurisdiction pursuant to a
decision of the arbitrator for specific performance of any of the requirements
of this Agreement. The provisions of this Section 15 shall survive and continue
in full force and effect subsequent to and notwithstanding expiration or
termination of this Agreement for any reason. Employee and the Company
acknowledge and agree that any and all rights they may have to resolve their
claims by a jury trial are hereby expressly waived. The provisions of this
Section 15 do not preclude Employee from filing a complaint with any federal,
state, or other governmental administrative agency, if applicable.

1

IN WITNESS WHEREOF, the Parties have executed this Agreement on December 31,
2008, effective for all purposes as of the Effective Date.

THE SHAW GROUP INC.

By: /s/ Clifton S. Rankin
Clifton S. Rankin
General Counsel and Corporate Secretary


EMPLOYEE

/s/ Dirk J. Wild
Dirk J. Wild

2

EXHIBIT A

Form of Nonsolicitation and Noncompete Agreement

See attached.

3